Title: From George Washington to Henry Knox, 1 April 1789
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon April 1st 1789

The Mail of the 30th brought me your favor of the 23d—For which, & the regular information you have had the goodness to transmit of the state of things in New York, I feel myself very much obliged, and thank you accordingly.
I feel for those Members of the new Congress, who, hitherto, have given an unavailing attendance at the theatre of business. For myself, the delay may be compared to a reprieve; for in confidence I can assure you—with the world it would obtain little credit—that my movements to the chair of Government will be accompanied with feelings not unlike those of a culprit who is going to the place of his execution: so unwilling am I, in the evening of a life nearly consumed in public cares, to quit a peaceful abode for an Ocean of difficulties, without that competency of political skill—abilities & inclination which is necessary to manage the helm. I am sensible, that I am embarking the voice of my Countrymen and a good name of my own, on this voyage, but what returns will be made for them—Heaven alone can foretell. Integrity & firmness is all I can promise—these, be the voyage long or short; never shall forsake me although I may be deserted by all men. For of the consolations which are to be derived from these (under any circumstances) the world cannot deprive me. With best wishes for Mrs Knox, & sincere friendship for yourself—I remain Your affectionate

Go: Washington

